Title: From George Washington to William Lord Stirling Alexander, 30 August 1780
From: Washington, George
To: Alexander, William Lord Stirling


                        
                            My Lord
                            Hd Qrs 30th Aug. 1780
                        
                        As it appears by some recent intelligence, that the Enemy are removing from Long Island to York Island—And as
                            their movement from the latter (by way of Spiten Devil can be masked & rapid) I request your Lordship to give a
                            standing order while we remain in this position to the Regiment on the left of Poors Brigade, in case of a landing and
                            firing at the Picket on their left, to march immediately to its support—taking care not to let the Enemy gain their left
                            flank—This Regt may be followed by others from the same Brigade if necessary, the succeeding Regts to form on their right.
                        The same order may be given in behalf of Closter landing to the left Regt in the 4th Massachusetts Brigade
                            &c. I am with much esteem Your Lordships Most Obedient Servt
                        
                            Go. Washington.
                        
                    